PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,882,949
Issue Date:   05 Jan 2021
Application No. 15/745,216
Filing or 371(c) Date: 16 Jan 2018
Attorney Docket No. 062021-1470 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed 08 March 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent. The Patent Serial No. in the heading of the petition refers to 14/633,757 (Patent No.  9,290,746), which is incorrect according to the Office record.  However, the Office record does indicate the serial and patent numbers correspond to the instant patent and the petition is being treated accordingly.   

The petition is GRANTED.

Applicant states “To date, Applicant’s attorney or the Docketing Department have not received the original Letters Patent and requests that a duplicate one be issued at no cost to Applicant.” 

Applicant further states, “Applicant requests that the Commissioner refund the fee due to the fact that Applicant’s attorney never received the original Letters Patent from the USPTO.” 

Since the rules and statutory provisions governing the operations of the U. S. Patent and Trademark Office require payment of a fee on filing each petition, the fee of $210 was properly collected with the petition filed 08 March 2021, and will not be refunded. See 35 U.S.C. 41.

There is a strong presumption that the Original Letters Patent was properly mailed to the correspondence address of record.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568.

A copy of this decision is being faxed to the Office of Data Management for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET